       Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 1 of 25
ORIGINAL                                                ~~.Si>C SD~Y
                                                         oocr,u, !
 UNITED STATES DISTRICT COURT                            EI f < I RO\ l l \LL Y FILED
 SOUTHERN DISTRICT OF NEW YORK                           DOC Tl: _ _ _ _ _,......--,-_
 MORETON BINN and MARISOL F, LLC,                        DATE FILED:_;._.s..;;...7:i._il....;.1.....'t_

                             Plaintiffs,

               - against -                           17 Civ. 8594           (LLS)

 BRUCE T. BERNSTEIN, RICHARD K. ABBE,                 OPINION       &   ORDER
 ANDREW D. PERLMAN, SALVATORE GIARDINA,
 ANDREW R. HEYER, DONALD E. STOUT, JOHN
 ENGELMAN, and FORM HOLDINGS CORP.,

                             Defendants.

      Plaintiffs Moreton Binn and Marisol F, LLC allege

 violations of the Securities Act of 1933 and Securities Exchange

 Act of 1934 and breach of contract in connection with the merger

 of XpresSpa Holdings, LLC with Defendant Form Holdings Corp.,

 which is now known as XpresSpa Group,        Inc.

      Defendants move for summary judgment, and Plaintiffs cross-

 move for partial summary judgment.

      For the reasons that follow,        Defendants' motion is granted,

 and Plaintiffs' motion is denied.


                               BACKGROUND

                               The Parties

      XpresSpa Holdings, LLC ("XpresSpa Holdings")            is a retailer

 of spa services and related products. Plaintiff Moreton Binn is

 a co-founder and former CEO and board member of XpresSpa

 Holdings. Plaintiff Marisol F, LLC is a limited liability



                                    -1-
      Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 2 of 25


company whose sole member is Marisol Binn, who is a co-founder

and former president of XpresSpa Holdings.

     Defendant Form Holdings was "a diversified holding company

focused on acquiring and developing small to mid-market

companies with growth potential.n After its merger with and

acquisition of XpresSpa Holdings, Form Holdings changed its name

to XpresSpa Group, Inc.    ("XpresSpa Groupn). Plaintiffs are

shareholders of XpresSpa Group.

     The individual defendants are on XpresSpa Group's Board of

Directors, except that Mr. Perlman resigned from the Board as of

April 19, 2018. Mr. Perlman also served as XpresSpa Group's CEO

until April 19, 2018. Mr. Bernstein is the Chairman of XpresSpa

Group's Board. Before the merger, Mr. Bernstein and Mr. Heyer

were on XpresSpa Holdings' Board of Directors.

                           Before the Merger

     In or around October of 2014, XpresSpa Holdings hired North

Point Advisors to either raise capital _for the business or sell

it to a strategic buyer.

     In 2015 and 2016, Mistral Spa Holdings, LLC, of which Mr.

Heyer was the CEO and a director,        invested a total of $10

million in XpresSpa Holdings in exchange for Series A and B

membership units.

     On April 22, 2015, XpresSpa Holdings approved a credit

agreement with Rockmore Investment Master Fund Ltd.



                                   -2-
        Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 3 of 25


("Rockmore"), an investment entity controlled by Mr. Bernstein,

which gave XpresSpa Holdings a $6 million credit facility

("Rockmore Note") at an interest rate of 12% per annum. The

resolution approving the credit agreement was passed unanimously

with the Binns' approval and signatures, and Mrs. Binn executed

the credit agreement as president of XpresSpa Holdings.

      In October of 2015, XpresSpa Holdings considered a merger

with its largest competitor, BeRelax, owned by Amiral Holdings

SAS   ("Amiral").

      On April 28, 2016, during an XpresSpa Holdings members

meeting, Mr. Heyer stated that the XpresSpa Holdings Board had

also entered into merger discussions with two other interested

parties: a private company called Steiner Leisure and a

publicly-traded company, Form Holdings, which Mr. Heyer

described as a "public shell" with "no operating business." At a

later members meeting on May 18, 2016, one of XpresSpa Holdings'

directors, William Phoenix, explained that XpresSpa Holdings was

not comfortable with BeRelax management's ability to double

XpresSpa Holdings' store count and maintain its level of

sophistication, that the Steiner Leisure offer was "unpalatable

from an economic standpoint," and that consequently, XpresSpa

Holdings had entered into a letter of intent with Form Holdings,

which would acquire XpresSpa Holdings for Form Holdings stock

hypothetically valued at $35 million.



                                     -3-
         Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 4 of 25


                                  The Merger

        As of June 14, 2016, XpresSpa Holdings was in need of an

immediate infusion of $2 million. At a Board meeting on July 19,

2016 Mr. Phoenix "noted that the company has urgent needs for

funds            " On July 20, 2016, the XpresSpa Holdings Board

voted in favor of entering into a term sheet with Form Holdings.

        On August 5, 2016, at an XpresSpa Holdings Board meeting

held to vote on the merger with Form Holdings, its CEO Edward

Jankowski stated that the company was nearly out of money and if

the Board failed to approve the merger, the company would likely

shut down in the near future and file for bankruptcy. The vote

was      layed two days because Mr.         nn was concerned about the

merger's effect on his personal tax situation and needed time to

study the legal documents.

        On August 7, 2016, the XpresSpa Holdings Board resumed and,

except for Mr . Bernstein who abstained, voted unanimously in

favor of the merger. Mr. Binn and Mr. Hentz recorded that they

voted for the merger with reservations. Mr. Binn stated in an

email that day to Mr. Heyer,
        Andy, you have frozen me out of any effective role 1n the
        management of XpresSpa and th e operation and direction of the
        Board. You have negotiated the proposed transaction while
        providing limited, curated information to me as a Board
        member. You brough t this deal to the Board for a vote, again
        providing only limited, selected information and present the
        transaction as a "do or die" for the Company. No alternatives
        were presented and you h ave advised me that either the Board
        approves th is deal now or the company runs out of money. You
        insist on my vote to proceed.


                                       4-
       Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 5 of 25


     In this context and with grave reservations, under protest as
     to how this transaction has been handled and presented, and in
     all respects relying on your representations that the only
     choices at this point are this deal or the Company goes under,
     you have my reluctant consent.

     On August 8, 2016, the XpresSpa Holdings and Form Holdings

Merger Agreement was executed.

     The Merger Agreement required holders of 95% of XpresSpa

Holdings units to join the Merger Agreement by signing a Joinder

Agreement. Moreton Binn and Marisol F, LLC owned 17.9% of

XpresSpa Holdings. Thus, they did not need to vote against the

Joinder Agreement; they could have frustrated the Joinder

Agreement, and thus prevented the merger from closing, merely by

abstaining from signing the Joinder Agreement.

     However, it appears that Mr. Binn's reservations about the

merger had been allayed, as demonstrated in a November 21, 2016

email, which Mr. Binn sent to certain members of XpresSpa

Holdings:

     Well, with months of negotiating and tons of Legal Documents a
     Closing Date was finally reached. I understand it will be this
     Monday, November 28th, 2016.

     A group of us have been working hard, especially over   the past
     few weeks, to tighten up the Form Holdings/ XpresSpa    Holdings
     transaction, trying to make sure the interests of ALL   the
     original BINN AND PARTNERS investors are protected as   much as
     possible.

     We now have a deal that Marisol and I support. "We signed on",
     and if not already, we recommend you ALL Join in as well.

     Matt Podell sent everyone emails today ... one of which is
     attached to this email; giving us the proper documentation and
     instructions. Matt is always available by telephone or email.



                                    -5-
      Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 6 of 25


     He will answer questions you may have ... and also assistance in
     guiding you through the sign-off, if he hasn't done so
     already. Matt just called to say, "the response to his emails
     has been welcomed". We now have an opportunity towards
     eventual liquidity.

    According to the rules of the transaction, initially our
    shares will be locked-up for a short period with some of the
    Preferred, which has a nice 9% interest coupon, held in Escrow
    against potential claims. The claims are identified in detail
    in, I believe, what is referred to as the S4, and in other
    documentations you should have received ... along with a
    description of the three categories of Form Holdings Interest
    you will receive in exchange for your XpresSpa Holdings shares
    (Preferred, Equity and Warrants). FORM HOLDINGS SHARES are
    publicly listed and traded daily on NASDAQ ... full transparency
    and quarterly reporting.

On November 21, 2016, Mr. Binn and Mrs. Binn faxed copies of

their signature pages to the Joinder Agreement to an XpresSpa

Holdings attorney, and the merger closed on December 23, 2016.

                               This Action

     The operative Second Amended Complaint ("SAC") asserts

claims of violations of sections l0(b) and 20(a) of the

Securities Exchange Act, section 12(a) (2) of the Securities Act,

and breach of contract. It alleges that Defendants used the

Rockmore Note to take control over Form Holdings' Board and

bring about the merger with XpresSpa Holdings. Specifically, it

alleges that Defendants used misrepresentations and omissions

which induced Plaintiffs to vote for and become parties to the

merger, in which Plaintiffs bought Form Holdings stock at

artificially inflated prices, and that after the truth was

disclosed, the stock price fell. SAC~~ 4-5.



                                   -6-
       Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 7 of 25


     Defendants now move for summary judgment dismissing each of

Plaintiffs' claims. Plaintiffs cross-move for partial summary

judgment upholding their claim that Defendants misrepresented

the merger transaction by concealing Mr. Abbe's interest in the

Rockmore Note.

                               DISCUSSION

                                Discovery

     As a preliminary matter, Plaintiffs claim they need

discovery to obtain evidence supporting their claims. The

summary judgment rules provide for obtaining such discovery.

They require

     the opponent of a motion for summary judgment who claims to be
     unable to produce evidence in opposition to the motion to file
     an affidavit explaining:
     1) the nature of the uncompleted discovery, i.e., what facts
     are sought and how they are to be obtained; and
     2) how those facts are reasonably expected to create a genuine
     issue of material fact; and
     3) what efforts the affiant has made to obtain those facts;
     and
     4) why those efforts were unsuccessful.

Burlington Coat Factory Warehouse Corp. v. Esprit De Corp., 769

F.2d 919, 926 (2d Cir. 1985); Fed. R. Civ. P. 56(d).

     Plaintiffs have not attempted to make that showing, but

merely argue in their brief that they need depositions,

documents, and third-party discovery. Under the Rule that

showing is insufficient, and it is denied. See Paddington

Partners v. Bouchard, 34 F.3d 1132, 1137 (2d Cir. 1994) ("A

reference to Rule 56(f) and to the need for additional discovery


                                    -7
         Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 8 of 25


in a memorandum of law in opposition to a motion for summary

judgment is not an adequate substitute for a Rule 56(f)

affidavit, and the failure to file an affidavit under Rule 56(f)

is itself sufficient grounds to reject a claim that the

opportunity for discovery was inadequate")          (citation omitted);

Papazian v. Sony Music Ent., No. 16 Civ. 7911, 2017 WL 4339662,

at *6    (S.D.N.Y. Sept. 28, 2017)     ("Plaintiff has simply posited a

need for further discovery in his memorandum opposing partial

summary judgment, but has not filed any affidavit or declaration

as required by Rule 56(d). This fact alone is sufficient to deny

his request.")

                              Summary Judgment

        "The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law." Fed. R. Civ.

P.   56(a). "A fact is material if it 'might affect the outcome of

the suit under the governing law,' and a dispute is genuine if

'the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.'" Baldwin v. EMI Feist Catalog,

Inc., 805 F.3d 18, 25      (2d Cir. 2015)    (quoting Anderson v.

Liberty Lobby,     Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510

(1986)).

        A "plaintiff cannot defeat a motion for summary judgment by

merely restating the conclusory allegations contained in his



                                      -8-
         Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 9 of 25


complaint, and amplifying them only with speculation about what

discovery might uncover." Contemporary Mission, Inc. v. U.S.

Postal Service, 648 F.2d 97, 107 (2d Cir. 1981). "Something more

than a fanciful allegation is required to justify denying a

motion for summary judgment when the moving party has met its

burden of demonstrating the absence of any genuine issue of

material fact." Id.

                                      1.

         Securities Exchange Act§ l0(b) and Rule l0b-5 Claims

        To violate section l0(b) and Rule l0b-5, a party must have

"(1) made misstatements or omissions of material fact,            (2) with

sci enter,   ( 3) in connection with the purchase or sale of

securities,     (4) upon which the plaintiff relied, and (5) that

the plaintiff's reliance was the proximate cause of its injury."

Stratte-McClure v. Morgan Stanley, 776 F.3d 94, 100 (2d Cir.

2015)    (citation and internal quotation marks omitted)

A. Misrepresentations regarding the merger genera11y

  i) Mr. Bernstein and Mr. Heyer "made statements to the effect
  that the merger" with Form Holdings was XpresSpa Holdings'
  "only option," and that the merger with Form Holdings "was
  more favorable than the merger with Amiral." SAC <Jl<Jl 78, 97.

        Defendants argue that those statements about the merger

were not false and thus not actionable. "A violation of Section

l0(b) and Rule l0b-5 premised on misstatements cannot occur

unless an alleged material misstatement was false at the time it




                                      -9-
         Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 10 of 25


was made." In re Lululemon Sec. Litig.,          14 F Supp.   3d 553,    571

(S.D.N.Y.      2014)   (emphasis in original).

        At XpresSpa Holdings' members meeting on April 28,         2016,

Mr.   Heyer discussed XpresSpa Holdings' M&A activity and

reported,      "Following the retention of Northpoint to seek new

capital in 2014,       the few potential investors that showed

interest at the time lost it as the Company's business

declined." Earley Deel.       Ex.   D at 2. The presentation

specifically states,

        Oct 2014: Northpoint was hired to raise capital for the
        business, or sell the business to a strategic buyer.
        Northpoint launched an aggressive marketing initiative at the
        end of March 2015
           113 Financial sponsors contacted, in addition to 25
           strategic buyers.
           42% of financial sponsors declined to see information; 56%
           reviewed information and chose to pass on the opportunity; 2%
           (Pinebridge, Valor) submitted a proposal, but Valor later
           retracted their offer and, as the business weakened in 2015,
           Pinebridge also lost interest
           Strategic buyers contacted: 25; all but one passed on the
           opportunity.

Id.   at 20.    The presentation described that on October 1,

2015,    after the "private equity marketing process was

unsuccessful," XpresSpa Holdings signed an exclusive letter

of intent to pursue a merger with Amiral-owned BeRelax.            Id.

at 21. The minutes of the April 28, 2016 meeting state,

        Massage Envy considered an acquisition but decided XpresSpa
        does not fit with their franchise model. Be Relax then
        expressed interest in merging. XpresSpa has been engaged in
        the merger discussion process with Be Relax since last summer.
        An exclusive LOI to pursue a merger was entered into in
        October 2015, and the Company let it expire in March 2016.



                                      -10-
         Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 11 of 25


      That merger process is still underway, and documents have been
      highly negotiated.

      However, BOO concluded that Be Relax has very poor financial
      controls, which the Board finds troubling. At the same time,
      Be Relax was spooked by XpresSpa's deteriorating results.

      As part of the Be Relax merger discussion, Mr. Kainz commented
      that Be Relax has a poor reputation in Europe and that there
      are rumors that its capital may be derived from suspicious
      sources.

Id. at 2. The minutes of a May 18, 2016 members meeting state,

      Massage Envy was one example of a potential strategic acquirer
      who could not absorb the overhead structure as easily as
      imagined. Mr. Fricke, former CEO of HMS Host, indicated that
      Host was not interested in operating the spa business model
      and Paradies, another airport retail operator, had similar
      feelings. Mr. Phoenix then discussed the outstanding
      discussions with Be Relax and Steiner Leisure. The Company was
      not comfortable with the ability of Be Relax's management to
      more than double store count and continue operating with the
      current level of sophistication. Alternatively, the Steiner
      Leisure offer was unpalatable from an economic stand-point.
      Consequently, the Company has entered into a letter of intent
      with a public entity ("V") to acquire the Company and provide
      growth capital.

Id. Ex. J at 2. The minutes of a June 14, 2016 Board meeting

state,    "The company's needs presently amount to $2 Million." Id.

Ex.   I at 1. Mr. Binn was present at all three of those meetings.

Id. Exs. D, J,     I. At another Board meeting on July 19, 2016 at

which Mr. Binn participated by telephone, Mr. Phoenix "noted

that the company has an urgent need for funds                  ." Id. Ex. K

at 3. During an August S, 2016 Board meeting at which Mr. Binn

was present, Mr. Jankowski disclosed that the company was nearly

out of money and that if the Board failed to approve the merger

with Form Holdings, XpresSpa Holdings would likely need to shut



                                      -11-
           Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 12 of 25


down and file for bankruptcy in the near future.             Id. Ex. Mat 2.

Mr. Jankowski also stated that as of December 17, 2016, XpresSpa

Holdings had a cash balance of $17,576, its expenses would

exceed revenue by $295,692 by December 24, 2016, and that absent

bridge financing or completion of the merger with Form Holdings,

it would be unable to make its December 24 payroll. Defs. 56.1

~   72.

          The evidence shows that Mr. Binn knew that XpresSpa

Holdings needed funding, had explored opportunities with various

companies, and was running out of options. It also shows that

after signing a letter of intent to pursue a merger with Amiral,

XpresSpa Holdings' Board became concerned about Amiral's

financial controls, reputation, and ability to maintain XpresSpa

Holdings' business, and that Amiral became concerned about

XpresSpa Holdings' "deteriorating results." Knowing that

information, both Plaintiffs supported the closing of the

merger, as shown in Mr. Binn's November 21, 2016 email stating,

          A group of us have been working hard, especially over   the past
          few weeks, to tighten up the Form Holdings/ XpresSpa    Holdings
          transaction, trying to make sure the interests of ALL   the
          original BINN AND PARTNERS investors are protected as   much as
          possible.

          We now have a deal that Marisol and I support. "We signed on",
          and if not already, we recommend you ALL Join in as well.

Maloney Deel. Ex. 20.

          Plaintiffs do not submit any evidence challenging those




                                        -12-
      Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 13 of 25


statements. Therefore, there is no genuine dispute that Mr.

Bernstein and Mr. Heyer's statements reflected the actual state

of affairs.

  ii) Mr. Bernstein, Mr. Abbe, Mr. Perlman, and Mr. Giardina
  (the "Controlling Group") gave XpresSpa Holdings shareholders
  an appraisal purporting to value the merger consideration at
  $35,160,098, which was false and misleading because Defendants
  had inflated the value of Form Holdings' remaining patent
  monetization assets and cash assets. SAC WW 115-17.

     Form Holdings retained Innovus Advisors to prepare a

valuation of Form Holdings preferred stock, which Form Holdings

included in its October 25, 2016 Form S-4/A filed with the SEC.

     It was XpresSpa Holdings, not the Controlling Group, which

retained Cabrillo Advisors to evaluate the merger consideration

being paid to XpresSpa Holdings in Form Holdings stock. It was

Cabrillo Advisors whose valuation summary (not Innovus Advisors)

estimated the value of purchase consideration at $35,160,098.

Maloney Deel. Ex. 14 at 4.

     Plaintiffs do not set forth any facts or evidence showing

that Defendants inflated the value of Form Holdings assets.


B. Misrepresentations regarding the Rockmore Note and Abbe's
   interest

  i) Mr. Bernstein told Mr. Binn that "Rockmore could simply
  sell the Rockmore Note" to Form Holdings and Form Holdings
  "would obtain ownership" over XpresSpa Holdings "as a result
  of the default conditions of the Rockmore Note." "This
  statement was misleading because it omitted the fact that Abbe
  at that time held both an interest in the Rockmore Note and a
  position on the board" of Form Holdings. SAC WW 79-80.
  Defendants "failed to disclose in the Form S-4 that Abbe held



                                  -13-
      Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 14 of 25



  an interest in the Rockmore Note and that by way of their
  control over and interest in the Rockmore Note, Bernstein and
  Abbe would have undue control over the operationsn of Form
  Holdings. Id. i 108.

     Plaintiffs contend that Mr. Abbe has an interest in the

Rockmore Note because he "owns or controls American Capital

Management LLC" ("ACMn), and that ACM has an interest in

Rockmore and the Rockmore Note. Id. i 15; Pls. Opp'n Br. at 28.

In support, Plaintiffs cite a letter regarding the Rockmore

Note, which states,

       In March 2015, XpresSpa required a capital infusion of
       $6MM. The board of XpresSpa looked to Bruce (through
       Rockmore as an investor in XpresSpa) to assist in raising
       the money.
       Rockmore was able to raise the money by April 2015:
       $4,380,000 was raised from persons who were not investors
       1n Rockmore at the time (the "Non-Rockmore Investors") and
       $1,620,000 was raised from Brian Daly and one of the
       remaining investors in Rockmore at the time, American
       Capital Management, LLC ("ACM").

Maloney Deel. Ex. 26 at 2. A Schedule 13D of WPCS International

Incorporated states that Mr. Abbe is the managing member of

Iroquois Capital and Iroquois Capital Investment Group LLC, and

that Kimberly Page (not Mr. Abbe) is the manager of ACM as well

as Chief Operating Officer of Iroquois Capital. Id. Ex. 43 at 9.

A Schedule 13G of Taplmmune Inc. states that "ACM is a

retirement vehicle for the benefit of Joshua Silverman and

Richard Abbe, members of Iroquois Capital Management LLC, and

others." Id. Ex. 32 at S. That evidence shows no more than that

ACM was an investor in Rockmore and partially funded the



                                  -14-
      Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 15 of 25


Rockmore Note, and does not support Plaintiffs' allegation that

Mr. Abbe owns or controls either ACM or, by extension, the

Rockmore Note.

     Any interest Mr. Abbe has in the Rockmore Note through his

affiliation with Ms. Page at Iroquois Capital or from the fact

that he benefits from ACM was publicly disclosed in WPCS

International Incorporated's Schedule 13D and Tapimmune Inc.'s

13G. It was also publicly disclosed that Mr. Abbe would be on

Form Holdings' Board. Form S-4/A at 14.

     Defendants had no duty to disclose that Mr. Abbe held some

interest in the Rockmore Note or was on Form Holdings' Board.

See In re Keyspan Corp. Sec. Litig., 383 F. Supp. 2d 358, 377

(E.D.N.Y. 2003)   ("Where allegedly undisclosed material

information is in fact readily accessible in the public domain,

the Second Circuit has found that a defendant may not be held

liable for failing to disclose this information.").

     Nor is Mr. Abbe's interest in the Rockmore Note material.

"[Flor an omission to violate Rule l0b-5, "there must be a

substantial likelihood that the disclosure of the omitted fact

would have been viewed by the reasonable investor as having

significantly altered the total mix of information made

available." Glazer v. Formica Corp., 964 F.2d 149, 154-55 (2d

Cir. 1992)   (citations and internal quotation marks omitted).

Form Holdings' Form S-4/A disclosed that "Some of the directors



                                   -15-
      Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 16 of 25


and executive officers of FORM have interests in the Merger that

are different from, or in addition to, those of the other FORM

stockholders," that Rockmore was "controlled by FORM's board

member Bruce T. Bernstein," and that "following completion of

the Merger, Rockmore will still be the holder of the Senior

Secured Note." Form S-4/A at 30. Thus, Plaintiffs knew that Mr.

Bernstein controlled Rockmore and the Note but nevertheless

voted for the merger and signed the joinder agreements. The

disclosure of Mr. Abbe's non-controlling interest in the

Rockmore Note would not have "significantly altered the total

mix of information made available." Glazer,       964 F.2d at 154-55.

  ii) Mr. Bernstein represented that "the Rockmore Note would be
  paid off in full shortly following" the merger. "This
  statement was false because the Controlling Group secretly
  intended not to pay off this obligation and, instead, to use
  it to exert undue control over the publicly listed Company."
  SAC 'l[ 91.

     Form Holdings' Form S-4/A states,

     XpresSpa is obligated under a senior secured note payable to
     Rockmore Investment Master Fund Ltd. ("Rockmore"), a
     significant equity holder of XpresSpa, with an outstanding
     balance of approximately $6,500,000 (the "Senior Secured
     Note") .

     After completion of the Merger, the Senior Secured Note will
     remain outstanding as an obligation of XpresSpa, but will be
     guaranteed by FORM.

     Rockmore currently owns equity securities of XpresSpa that are
     expected to receive approximately 9.5% of the merger
     consideration and, following completion of the Merger,
     Rockmore will still be the holder of the Senior Secured
     Note .

Form S-4/A at 2-3. Due to that disclosure, Plaintiffs knew that


                                   -16-
      Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 17 of 25


the Rockmore Note would remain XpresSpa's obligation and be

guaranteed by Form Holdings; the Form S-4/A does not mention

anything about the Rockmore Note being paid off. They therefore

could not have justifiably relied on Mr. Bernstein's

representation that the Rockmore Note would be paid off in full

after the merger. See CL-Alexanders Laing & Cruickshank, 739 F.

Supp. at 165 (granting defendants' motion for summary judgment

on Rule l0b-5 claim because the alleged statements "directly

contradict the clear language of the prospectus," and "Plaintiff

cannot base a fraud claim on an oral representation that

directly contradicts written offering materials"); Brown, 991

F.2d at 1032-33 (finding that "the Limited Partners' asserted

reliance on the brokers' alleged oral statements, without

further inquiry" was "reckless and unjustifiable" because "the

Hutton brokers forwarded the offering materials to the Limited

Partners," which "detailed the investment characteristics

bearing upon suitability" and "contradicted the brokers' alleged

general assurances").

     Furthermore, "[a] misrepresentation of future intentions

can be a violation of the securities laws only if the statement

or promise constitutes part of the consideration for the sale or

purchase of securities." S.E.C. v. Norton, No.        95 Civ. 4451,

1997 WL 611556, at *5    (S.D.N.Y. Oct. 3, 1997). Mr. Bernstein's

statement that the Rockmore Note would be paid off after the



                                   -17-
      Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 18 of 25


merger is a representation of future intentions, and Plaintiffs

do not allege or submit evidence showing that the statement was

in consideration for Plaintiffs'     joinder of the merger and

obtainment of Form Holdings shares.

  iii) Defendants represented in their proxy statements and
  other materials that the terms of the Rockmore Note "were
  reflective of market rates as of the time of issuance.fl "This
  statement was false and materially misleading because the
  terms of the Rockmore Note are onerous on their face.fl SAC
  ~ 111.


     Plaintiffs were aware of the terms of the Rockmore Note

when they approved and executed the April 22, 2015 credit

agreement with Rockmore. Defs. 56.1       ~   18; Earley Deel. Exs. E,

F. They do not allege facts or submit evidence showing that the

terms were not reflective of market rates or that the terms are

onerous.


C. Misrepresentations and omissions regarding the independence
   of Form Holdings' Board of Directors

     Form Holdings' Form S-4/A states,

     Each of John Engelman, Donald E. Stout, Salvatore Giardina,
     Bruce T. Bernstein, Andrew R. Heyer, and Richard K. Abbe will
     be deemed "independent" in accordance with the .standards set
     by The NASDAQ Capital Market. Each of Messrs. Engelman, Stout,
     Giardina, Bernstein and Abbe will also be deemed "independent"
     in accordance with Rule l0A-3 promulgated under the Securities
     Exchange Act of 1934, as amended, or the Exchange Act.
     Accordingly, the board of directors of FORM will be comprised
     of a majority of independent directors as required by The
     NASDAQ Capital Market.

Form S-4/A at 138.

     Defendants argue that there was no misrepresentation in



                                   -18-
          Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 19 of 25


stating that the Form Holdings Board was composed of a majority

of independent directors because out of the seven directors, Mr.

Perlman was the only one who was not independent due to his

position as an executive officer-the CEO-of Form Holdings.1

         Plaintiffs contend that the representation that a maJority

of Form Holdings' directors were independent was a

misrepresentation due to Defendants' omissions regarding Form

Holdings' directors' overlapping business relationships, the

Controlling Group's history of exerting control over companies,

and quid pro quo agreements amongst some of Form Holdings'

directors. Each of those omissions is addressed separately

below.

    i) Defendants "failed to disclose and omitted material facts
    concerning" the Board's "numerous and overlapping business
    relationships." SAC f 92.

         This relates to the fact that Mr. Abbe and Mr. Giardina

served on the Board of National Holdings Corporation             ("NHC")

together and that Mr. Bernstein and Mr. Perlman served on the

Board of Neurotrope Inc.        ("Neurotrope") together. However,

"[a]llegations that several of the Board members sit together,

in various configurations, on other boards do not call into




1 Under Rule 5605 (a) (2) of the NASDAQ Stock Market Rules, an "independent
director" is defined as "a person other than an Executive Officer or employee
of the Company or any other individual having a relationship which, in the
opinion of the Company's board of directors, would interfere with the
exercise of independent judgment in carrying out the responsibilities of a
d1rnctor."

                                      -19-
      Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 20 of 25


question the ability of the board members to exercise proper

business judgment." In re IAC/InterActiveCorp Sec. Litig., 478

F. Supp. 2d 574, 602 (S.D.N.Y. 2007)       (dismissing claim that

board members lacked independence)       (citation and internal

quotation marks omitted).

     It was publicly announced in NHC's July 28, 2014 Form 8-K

that Mr. Abbe joined its Board, in Neurotrope's November 14,

2016 Form 8-K that Mr. Bernstein joined its Board, and in

Neurotrope's February 22, 2017 Form 8-K that Mr. Perlman joined

its Board. Defs. 56.1   ~~   67-70. Form Holdings' Form S-4/A

disclosed, "Mr. Giardina is also a director of National Holdings

Corporation where he has served since 2012 and has been the

chairman of its Audit Committee since 2013." Form S-4/A at 136.

Because those facts were in the public domain and available to

Plaintiffs, Defendants did not have a duty to disclose the

Controlling Group's memberships on other companies' boards, and

the representation that a majority of the Form Holdings Board

was independent was not false due to those omissions.

  ii) Defendants failed to disclose the Controlling Group's
  "history of using debt facilities to exert undue control over
  publicly listed companies." SAC <JI 110.

     Plaintiffs assert that the Controlling Group has used

investment vehicles like Rockmore to take control over other

companies (namely NHC, Neurotrope, GeoResources,        Inc., USA

Technologies,   Inc., and Taplmmune, Inc.), appoint each other to



                                  -20-
      Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 21 of 25


the companies' Boards and committees, and award themselves

valuable stock. Pls. Resp. to Defs. 56.1. 11 82-85. Plaintiffs

cite exhibits showing that members of the Controlling Group

served together on other companies' boards and committees and

were compensated as directors. That does not raise a genuine

dispute as to whether members of the Controlling Group used debt

facilities to exert "undue control" over those companies. As

previously discussed, Defendants had no duty to disclose public

information regarding the appointment and compensation of

directors on other companies' boards. Furthermore, the

appointment of the Controlling Group's members to other

companies' boards does not contradict the representation that a

majority of Form Holdings' directors are independent. See

Strugala v. Riggio, 817 F. Supp. 2d 378, 388        (S.D.N.Y. 2011)

     it is not enough to charge that a director was nominated by or
     elected at the behest of those controlling the outcome of a
     corporate election. That is the usual way a person becomes a
     corporate director. It is the care, attention and sense of
     individual responsibility to the performance of one's duties,
     not the method of election, that generally touches on
     independence.

(quoting Aronson v. Lewis, 473 A.2d 805, 816 (Del. 1984)).

  iii) Defendants failed to disclose various quid pro quo
  agreements. To induce Mr. Perlman to bring the merger to a
  closing, Mr. Bernstein and Mr. Abbe granted him the maximum
  amount of equity compensation allowed under the newly amended
  executive compensation plan, and appointed him to the Board of
  Neurotrope. Mr. Abbe directed that Mr. Bernstein be appointed
  to the Neurotrope Board for his assistance in facilitating the
  merger. For Mr. Heyer's support of the merger, the Controlling
  Group granted him the maximum amount of equity compensation



                                  -21-
         Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 22 of 25


  allowed, additional Form Holdings shares, and the opportunity
  for his fund, Mistral, to invest in Form Holdings before the
  merger. SAC PW 70-71, 93, 124-25.

     There is no evidence that Mr. Perlman, Mr. Bernstein, or

Mr. Heyer were promised compensation, appointment to Form

Holdings' and other companies' boards, or the opportunity to

invest in Form Holdings in exchange for their support of the

merger. That they benefited from the closing of the merger is

not sufficient to raise a genuine dispute as to the existence of

quid pro quo arrangements.

     The compensation and benefits that Mr. Bernstein, Mr.

Perlman, and Mr. Heyer received were already publicly disclosed.

Regarding Mr. Perlman's compensation, Form Holdings' Form S-4/A

states, "From January 1, 2015 through the remainder of the term

of the employment agreement, Mr. Perlman will be entitled to

receive a base salary of $415,000" and "Mr. Perlman will be

eligible to participate in any annual bonus or other incentive

compensation program that FORM may adopt from time to time for

its executive officers." Form S-4/A at 141. It also states, "On

October 13, 2015, FORM entered into an amendment to the existing

employment agreement with Mr. Perlman," and "per the amendment,

before March 15; 2016, FORM's Compensation Committee shall

establish a bonus plan, according to which Mr. Perlman may be

eligible to receive an annual performance bonus for the

year .          "Id. "The bonus entitlement and the amount shall be



                                     -22-
      Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 23 of 25


at the sole discretion of the Compensation Committee." Id.

Regarding Mr. Heyer's compensation, a Form Holdings Schedule 13D

disclosed that "on January 17, 2017, in connection with his

service as a director of the Issuer, Mr. Heyer was granted

options to purchase 85,000 shares of the Issuer's common stock,

at an exercise price of $2.12 per share, pursuant to the FORM

2012 Employee, Director and Consultant Equity Incentive Plan.

   "Maloney Deel. Ex. 45 at 3. Plaintiffs do not dispute that

each Form Holdings director, not just Mr. Heyer, received his

annual director grant that day. Defs. 56.1 1 66. And as

previously stated, Mr. Bernstein and Mr. Perlman's appointments

to Neurotrope's Board were disclosed in public documents. Id.

11 67-68.

  iv) Mr. Heyer told Plaintiffs "that he would be the one voice"
  from XpresSpa Holdings "permitted to participate in- the
  negotiation of the merger so as to be sure that there were no
  inconsistent communications." "This statement was false and
  misleading because Heyer failed to disclose the quid pro quo
  arrangements to which he had agreed, and his true intention
  was to conceal the truth from Plaintiffs." SAC 1 126.

     Mr. Heyer's statement that he would be "the one voice" from

XpresSpa Holdings during merger negotiations to prevent

inconsistent communications is trivial, not material. The

conclusory charge regarding the alleged quid pro quo

arrangements has been addressed.

  v) Mr. Engelman and Mr. Stout "had a duty to obtain knowledge
  of the truth and accuracy of the disclosures made in materials
  filed with the SEC before signing or authorizing the filing of



                                  -23-
       Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 24 of 25


  such materials." They "misrepresented, by omission or
  otherwise, the true nature of the relationship between the
  Controlling Group by deliberately refraining from taking those
  steps necessary to discover whether statements by the
  Controlling Group" and Form Holdings "were false or
  misleading." SAC i 128.

     The duty to make truthful statements in SEC filings cannot

be separated from the accuracy of the statements, which is what

is actionable under the Exchange Act.       Plaintiffs' allegations

that Mr. Engelman and Mr. Stout were under such a duty (with its

implication of breach of it)      is a claim of breach of fiduciary

duty, which was dismissed earlier in this action.

      The Form Holdings Board did not owe Plaintiffs a fiduciary

duty before the merger closed.

                                     2.

                               Other Claims

      Plaintiffs assert additional claims of violations of

§ 20 (a)   of the Securities Exchange Act, § 12 (a) (2) of the

Securities Act, and breach of contract. Specifically, they argue

that the Controlling Group is liable under§ 20(a)           of the

Exchange Act as the controlling person of Form Holdings, that

Defendants are liable under § 12 (a) (2)      for making material

misstatements and omissions in Form Holdings'         Form S-4/A, and

that Defendants breached the Merger Agreement when they made

material misstatements and omissions in their SEC filings.

      Because these claims rely on the establishment of




                                    -24-
         Case 1:17-cv-08594-LLS Document 151 Filed 05/21/19 Page 25 of 25


misstatements or omissions of material fact that have been dealt

with, they fail as a matter           law.

                                 CONCLUSION

     Defendants' motion for summary judgment (Dkt. No. 102) is

granted. Plaintiffs' cross-motion for partial summary judgment

(Dkt. No. 112) is denied.

     The motion for oral argument (Dkt. No. 108} 1s denied.

     So ordered.

Dated:       New York, New York
             May 21, 2019


                                             LOUIS L. STANTON
                                                 U.S.D.J.




                                      -25-
